Title: From Thomas Jefferson to James Dinsmore, 7 January 1809
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Sir 
                     
                     Washington Jan. 7. 09.
                  
                  I had informed you that about this time I would place in Richmond 500. D. for yourself & 500. D. for mr Nelson. but being desirous of paying off my bills here as fast as I can get them in, I find it will be more convenient to me to postpone that remittance to the beginning of the next or perhaps of the following month, if it will be no inconvenience to either of you. I had presumed it would not on the idea that you had not engaged as yet in any plan which would call for the employment of your money. I should be glad to hear from you on this subject, and will be governed by your convenience. my best wishes attend you. 
                  
                     Th: Jefferson 
                     
                  
               